Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “R shape of a continuous section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitation “a deformation rate”. It is unclear with respect to what the deformation is being measured. It is also unclear how deformation rate is being calculated in percentage as “deformation rate” would be deformation with respect to time. For the examination purpose “deformation rate” would be considered to be just “deformation”.
Claims 7-8 recite limitation “R shape”. It is unclear how the continuous section has an R shape. For the examination purpose “R shape” would be considered to be a “shape”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2020/0189715) in view of  Hansen et al. (US 2015/0336140).
Regarding claims 1-5, Yamaguchi et al. ‘715 teaches (figures 1-7) a fuel tank dam (10) that closes a gap between a first structural component/stringer (2) fixed to an inner surface of an outer plate/skin (1) of the fuel tank and a second structural component/rib (3) having a cutout portion into which the first structural component is inserted (Para 0034), the fuel tank dam comprising:
a first section (11) configured to be fixed to the first structural component (Para 0042);
a second section (12) having a surface extending in a direction intersecting with the first section, and configured to be fixed to the second structural component (Para 0043); and
a third section (13) having a bellows (15s) provided with at least one folded portion (16), and disposed between the first section and the second section (Para 0046),
wherein the first section, the second section, and the third section are integrated (Para 0045) but it is silent about the bellow has a thickness in a range of 0.381 to 1.524 mm, 0.381 to 1.016 mm, and 0.635 to 1.016 mm, and 
the second section has a thickness in a rage of 0.762 to 7.620 mm, 1.778 to 7.620 mm, and 1.778 to 4.064 mm.
However, Hansen et al. ‘140 teaches (figures 1-2) a sealant (14) used in fuel tanks (62) bonds to the substrate (12) to form a sealed interface (16) wherein a sealed interface (16) may have  a thickness of sealant (14) of at least 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, 5 mm, 6 mm, or 8 mm, and/or less than 20 mm, 15 mm, 12 mm, 10 mm, 8 mm, or 6 mm (Para 0018-00019, 0042). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi et al. ‘715 to incorporate the teachings of Hansen et al. ‘140 to configure the bellows and second section with thicknesses as claimed above. One of ordinary skill in art would recognize that doing so would give structural configurations to bellows and second section.
Regarding claim 6, modified Yamaguchi et al. ‘715 teaches (figures 1-7) the fuel tank dam (10) wherein a deformation of the bellows is 60% or more (Para 0047).
Regarding claims 7-8, modified Yamaguchi et al. ‘715 teaches (figures 1-7) the fuel tank dam (10) further comprising:
a continuous section (as shown in the figure below) connecting the second section and the third section,
wherein the continuous section has a shape which does not intersect a surface which is in contact with an inner side of the third section, when the fuel tank is deformed, and 
wherein when the fuel tank is deformed, the continuous section maintains a shape which gets away from a surface which is in contact with an inner side of the third section, with increasing distance from the third section (third section deforms/stretches when fuel tank deforms whereas second section is fixed to the rib and moves the rib when fuel tank deforms).

    PNG
    media_image1.png
    371
    615
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/25/2022